Name: 2009/332/EC,Euratom: Council and Commission Decision of 26 February 2009 concerning the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  economic conditions;  cooperation policy;  trade policy;  Europe
 Date Published: 2009-04-28

 28.4.2009 EN Official Journal of the European Union L 107/165 COUNCIL AND COMMISSION DECISION of 26 February 2009 concerning the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part (2009/332/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with Article 300(2), first subparagraph, last sentence and Article 300(3), second subparagraph thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament, Having regard to the approval of the Council granted pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, has been signed on behalf of the European Community in Luxembourg on 12 June 2006, subject to its conclusion. (2) The commercial provisions contained in the Agreement are of an exceptional nature, connected with the policy implemented within the framework of the Stabilisation and Association process and will not constitute, for the European Union, any precedent in the commercial policy of the Community with regard to third countries other than those of the western Balkans. (3) The Agreement should be approved, HAVE DECIDED AS FOLLOWS: Article 1 1. The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part (hereinafter referred to as the Agreement), the Annexes and Protocols annexed thereto, as well as the Declarations attached to the Final Act are hereby approved on behalf of the European Community and the European Atomic Energy Community. 2. The texts referred to in paragraph 1 are attached to this Decision. Article 2 1. The position to be taken by the Community within the Stabilisation and Association Council and within the Stabilisation and Association Committee when the latter is empowered to act by the Stabilisation and Association Council shall be determined by the Council, on a proposal by the Commission, or, where appropriate, by the Commission, each in accordance with the corresponding provisions of the Treaties. 2. The President of the Council shall, in accordance with Article 117(4) of the Agreement, chair the Stabilisation and Association Council. A representative of the Commission shall chair the Stabilisation and Association Committee, in accordance with the Rules of Procedure thereof. 3. The decision to publish the decisions of the Stabilisation and Association Council and the Stabilisation and Association Committee in the Official Journal of the European Union shall be taken on a case-by-case basis by the Council and the Commission respectively. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered, on behalf of the European Community, to deposit the instrument of approval provided for in Article 135 of the Agreement. The President of the Commission shall deposit the said instrument of approval on behalf of the European Atomic Energy Community. Done at Brussels, 26 February 2009. For the Council The President I. LANGER For the Commission The President JosÃ © Manuel BARROSO FINAL ACT The plenipotentiaries of: THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, Contracting Parties to the Treaty establishing the European Community, the Treaty establishing the European Atomic Energy Community, and the Treaty on European Union, hereinafter referred to as the Member States, and of the EUROPEAN COMMUNITY and the EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Community of the one part, and the plenipotentiaries of the REPUBLIC OF ALBANIA, of the other part, meeting in Luxembourg on the twelfth day of June in the year 2006 for the signature of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, hereinafter referred to as the Agreement, have adopted the following texts: the Agreement and its Annexes I to V, namely: Annex I  Albanian tariff concessions for Community industrial products Annex II(a)  Albanian tariff concessions for agricultural primary products originating in the Community (referred to in Article 27(3)(a)) Annex II(b)  Albanian tariff concessions for agricultural primary products originating in the Community (referred to in Article 27(3)(b)) Annex II(c)  Albanian tariff concessions for agricultural primary products originating in the Community (referred to in Article 27(3)(c)) Annex III  Community concessions for Albanian fishery products Annex IV  Establishment: Financial services Annex V  Intellectual, industrial and commercial property rights and the following Protocols: Protocol 1 on iron and steel products Protocol 2 on trade between Albania and the Community in the sector of processed agricultural products Protocol 3 on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine, spirit drinks and aromatised wine names Protocol 4 concerning the definition of the concept of originating products and methods of administrative cooperation Protocol 5 on land transport Protocol 6 on mutual administrative assistance in customs matters. The plenipotentiaries of the Member States and of the Community and the plenipotentiaries of the Republic of Albania have adopted the following Joint Declarations listed below and annexed to this Final Act: Joint Declaration on Articles 22 and 29 of the Agreement Joint Declaration concerning Article 41 of the Agreement Joint Declaration concerning Article 46 of the Agreement Joint Declaration concerning Article 48 of the Agreement Joint Declaration concerning Article 61 of the Agreement Joint Declaration concerning Article 73 of the Agreement Joint Declaration concerning Article 80 of the Agreement Joint Declaration concerning Article 126 of the Agreement Joint Declaration on legal migration, freedom of movement and rights of workers Joint Declaration concerning the Principality of Andorra concerning Protocol 4 of the Agreement Joint Declaration concerning the Republic of San Marino concerning Protocol 4 of the Agreement Joint Declaration concerning Protocol 5 of the Agreement. The plenipotentiaries of the Republic of Albania have taken note of the Declaration by the Community listed below and annexed to this Final Act: Declaration by the Community concerning the exceptional trade measures granted by the Community on the basis of Regulation (EC) No 2007/2000. Hecho en Luxemburgo, el doce de junio de dos mil seis. V Luxemburku, dne dvanÃ ¡ctÃ ©ho Ã ervna dva tisÃ ­ce Ã ¡est. UdfÃ ¦rdiget i Luxembourg den tolvte juni to tusind og seks. Geschehen zu Luxemburg am zwÃ ¶lften Juni zweitausendsechs. Kahe tuhande kuuenda aasta juunikuu kaheteistkÃ ¼mnendal pÃ ¤eval Luxembourgis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ¿Ã Ã ¾Ã µÃ ¼Ã ²Ã ¿Ã Ã Ã ³Ã ¿, Ã Ã Ã ¹Ã  Ã ´Ã Ã ´Ã µÃ ºÃ ± ÃÃ ¿Ã Ã ½Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ­Ã ¾Ã ¹. Done at Luxembourg on the twelfth day of June in the year two thousand and six. Fait Ã Lussemburgo, le douze juin deux mille six. Fatto a Lussemburgo, addÃ ¬ dodici giugno duemilasei. LuksemburgÃ , divtÃ «kstoÃ ¡ sestÃ  gada divpadsmitajÃ  jÃ «nijÃ . Priimta du tÃ «kstanÃ iai Ã ¡eÃ ¡tÃ ³ metÃ ³ birÃ ¾elio dvyliktÃ dienÃ Liuksemburge. Kelt Luxembourgban, a kettÃ ezer hatodik Ã ©v jÃ ºnius tizenkettedik napjÃ ¡n. MagÃ §mul fil-Lussemburgu, fit-tnax jum ta' Ã unju tas-sena elfejn u sitta. Gedaan te Luxemburg, de twaalfde juni tweeduizend zes. SporzÃ dzono w Luksemburgu dnia dwunastego czerwca roku dwa tysiÃ ce szÃ ³stego. Feito em Luxemburgo, em doze de Junho de dois mil e seis. V Luxemburgu dÃ a dvanÃ ¡steho jÃ ºna dvetisÃ ­cÃ ¡esÃ ¥. V Luxembourgu, dvanajstega junija leta dva tisoÃ  Ã ¡est. Tehty Luxemburgissa kahdentenatoista pÃ ¤ivÃ ¤nÃ ¤ kesÃ ¤kuuta vuonna kaksituhattakuusi. Som skedde i Luxemburg den tolfe juni tjugohundrasex. BÃ «rÃ « nÃ « Luksemburg nÃ « datÃ « dymbÃ «dhjetÃ « qershor tÃ « vitit dymijÃ « e gjasthtÃ «. Pour le Royaume de Belgique Voor het Koninkrijk BelgiÃ « FÃ ¼r das KÃ ¶nigreich Belgien Cette signature engage Ã ©galement la CommunautÃ © franÃ §aise, la CommunautÃ © flamande, la CommunautÃ © germanophone, la RÃ ©gion wallonne, la RÃ ©gion flamande et la RÃ ©gion de Bruxelles-Capitale. Deze handtekening verbindt eveneens de Vlaamse Gemeenschap, de Franse Gemeenschap, de Duitstalige Gemeenschap, het Vlaamse Gewest, het Waalse Gewest en het Brussels Hoofdstedelijk Gewest. Diese Unterschrift bindet zugleich die Deutschsprachige Gemeinschaft, die FlÃ ¤mische Gemeinschaft, die FranzÃ ¶sische Gemeinschaft, die Wallonische Region, die FlÃ ¤mische Region und die Region BrÃ ¼ssel-Hauptstadt. Za Ã eskou republiku PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Eesti Vabariigi nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la Republique franÃ §aise Thar cheann Na hÃ ireann For Ireland Per la Repubblica italiana Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Latvijas Republikas vÃ rdÃ  Lietuvos Respublikos vardu Pour le Grand-DuchÃ © de Luxembourg A Magyar KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika ta' Malta Voor het Koninkrijk der Nederlanden FÃ ¼r die Republik Ã sterreich W imieniu Rzeczypospolitej Polskiej Pela RepÃ ºblica Portuguesa Za Republiko Slovenijo Za SlovenskÃ º republiku Suomen tasavallan puolesta FÃ ¶r Republiken Finland FÃ ¶r Konungariket Sverige For the United Kingdom of Great Britain and Northern Ireland Por las Comunidades Europeas Za EvropskÃ ¡ spoleÃ enstvÃ ­ For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Euroopa Ã ¼henduste nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Eiropas Kopienu vÃ rdÃ  Europos BendrijÃ ³ vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©gek rÃ ©szÃ ©rÃ l GÃ §all-Komunitajiet Ewropej Voor de Europese Gemeenschappen W imieniu WspÃ ³lnot Europejskich Pelas Comunidades Europeias Za EurÃ ³pske spoloÃ enstvÃ ¡ Za Evropski skupnosti Euroopan yhteisÃ ¶jen puolesta PÃ ¥ Europeiska gemenskapernas vÃ ¤gnar PÃ «r RepublikÃ «n e ShqipÃ «risÃ « JOINT DECLARATIONS JOINT DECLARATION ON ARTICLES 22 AND 29 OF THE AGREEMENT The Parties declare that in the implementation of Articles 22 and 29 they will examine, in the Stabilisation and Association Council, the impact of any preferential agreements negotiated by Albania with third countries (excluding the countries covered by the EU Stabilisation and Association process and other adjacent countries which are not Member States of the European Union). This examination will allow for an adjustment of Albanian concessions to the Community if Albania were to offer significantly better concessions to these countries. JOINT DECLARATION CONCERNING ARTICLE 41 OF THE AGREEMENT 1. The Community declares its readiness to examine, within the Stabilisation and Association Council, the issue of Albanias participation in diagonal cumulation of rules of origin once economic and commercial as well as other relevant conditions for granting diagonal cumulation have been established. 2. With this in mind, Albania declares its readiness to establish free trade areas with, in particular, the other countries covered by the European Unions Stabilisation and Association process. JOINT DECLARATION CONCERNING ARTICLE 46 OF THE AGREEMENT It is understood that the notion children is defined in accordance with national legislation of the host country concerned. JOINT DECLARATION CONCERNING ARTICLE 48 OF THE AGREEMENT It is understood that the notion members of their family is defined in accordance with national legislation of the host country concerned. JOINT DECLARATION CONCERNING ARTICLE 61 OF THE AGREEMENT The Parties agree that the provisions laid down in Article 61 shall not be construed to prevent proportionate, non-discriminatory restrictions to the acquisition of real estate based on general interest, nor otherwise affect the Parties rules governing the system of property ownership, except as specifically laid down therein. It is understood that the acquisition of real estate by Albanian nationals is allowed in the Member States of the European Union in accordance with the applicable Community law, subject to specific exceptions permitted thereby and applied in conformity with the applicable national legislations of the Member States of the European Union. JOINT DECLARATION CONCERNING ARTICLE 73 OF THE AGREEMENT The Parties agree that for the purposes of the Agreement, intellectual, industrial and commercial property includes in particular copyright, including the copyright in computer programs, and neighbouring rights, the rights relating to databases, patents, industrial designs, trademarks and service marks, topographies of integrated circuits and geographical indications, including appellations of origin, as well as protection against unfair competition as referred to in Article 10a of the Paris Convention for the Protection of Industrial Property and protection of undisclosed information on know-how. JOINT DECLARATION CONCERNING ARTICLE 80 OF THE AGREEMENT The Parties are aware of the importance the people and the Government of Albania attach to the perspective of liberalisation of the visa regime. Meanwhile, progress is dependent on Albania implementing major reforms in areas such as the strengthening of the rule of law, combating organised crime, corruption and illegal migration, and strengthening its administrative capacity in border control and security of documents. JOINT DECLARATION CONCERNING ARTICLE 126 OF THE AGREEMENT 1. For the purposes of the interpretation and practical application of the Agreement, the Parties agree that the cases of special urgency referred to in Article 126 of the Agreement mean cases of material breach of the Agreement by one of the two Parties. A material breach of the Agreement consists in:  repudiation of the Agreement not sanctioned by the general rules of international law and,  violation of the essential elements of the Agreement set out in Article 2. 2. The Parties agree that the appropriate measures referred to in Article 126 are measures taken in accordance with international law. If a Party takes a measure in a case of special urgency pursuant to Article 126, the other Party may avail itself of the dispute settlement procedure. JOINT DECLARATION ON LEGAL MIGRATION, FREEDOM OF MOVEMENT AND RIGHTS OF WORKERS The granting renewal or refusal of a residence permit is governed by the legislation of each Member State and the bilateral agreements and conventions in force between Albania and the Member State. JOINT DECLARATION CONCERNING THE PRINCIPALITY OF ANDORRA CONCERNING PROTOCOL 4 OF THE AGREEMENT 1. Products originating in the Principality of Andorra falling within Chapters 25 to 97 of the Harmonised System shall be accepted by Albania as originating in the Community within the meaning of the Agreement. 2. Protocol 4 shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products. JOINT DECLARATION CONCERNING THE REPUBLIC OF SAN MARINO CONCERNING PROTOCOL 4 OF THE AGREEMENT 1. Products originating in the Republic of San Marino shall be accepted by Albania as originating in the Community within the meaning of the Agreement. 2. Protocol 4 shall apply mutatis mutandis for the purpose of defining the originating status of the abovementioned products. JOINT DECLARATION CONCERNING PROTOCOL 5 OF THE AGREEMENT 1. The Community and Albania take note that the levels of gaseous emissions and noise currently accepted in the Community for the purposes of heavy goods vehicle type approval from 1 January 2001 (1) are as follows: Limit values measured on the European Steady Cycle (ESC) and the European Load Response (ELR) test: Mass of carbon monoxide Mass of hydrocarbons Mass of nitrogen oxides Mass of particulates Smoke (CO) g/kWh (HC) g/kWh (NOx) g/kWh (PT) g/kWh m-1 Row A Euro III 2,1 0,66 5,0 0,10 0,13 (a) 0,8 (a) For engines having a swept volume of less than 0,75 dm3 per cylinder and a rated power speed of more than 3 000 min-1 Limit values measured on the European Transient Cycle (ETC): Mass of carbon monoxide Mass of non-methane hydrocarbons Mass of methane Mass of nitrogen oxides Mass of particulates (CO) g/kWh (NMHC) g/kWh (CH4) (b) g/kWh (NOx) g/kWh (PT) (c) g/kWh Row A Euro III 5,45 0,78 1,6 5,0 0,16 0,21 (a) (a) For engines having a swept volume of less than 0,75 dm3 per cylinder and a rated power speed of more than 3 000 min-1. (b) For natural gas engines only. (c) Not applicable for gas-fuelled engines. 2. In the future, the Community and Albania shall endeavour to reduce the emissions of motor vehicles through the use of state of the art vehicle emission control technology coupled with improved quality of motor fuel. (1) Directive 1999/96/EC of 13 December 1999 of the European Parliament and of the Council of 13 December 1999 on the approximation of the laws of the Member States relating to measures to be taken against the emission of gaseous and particulate pollutants from compression ignition engines for use in vehicles, and the emission of gaseous pollutants from positive ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles. DECLARATION BY THE COMMUNITY Declaration by the Community concerning the exceptional trade measures granted by the Community on the basis of Regulation (EC) No 2007/2000 Considering that exceptional trade measures are granted by the Community to countries participating or linked to the EU Stabilisation and Association process, including Albania, on the basis of Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (1), the Community declares:  that, in application of Article 30 of the Agreement, those of the unilateral autonomous trade measures which are more favourable will apply in addition to the contractual trade concessions offered by the Community in the Agreement as long as Council Regulation (EC) No 2007/2000, as amended, applies,  that, in particular, for the products covered by Chapters 7 and 8 of the Combined Nomenclature, for which the Common Customs Tariff provides for the application of ad valorem customs duties and a specific customs duty, the reduction will apply also to the specific customs duty in derogation from the relevant provision of Article 27(1) of the Agreement. (1) OJ L 240, 23.9.2000, p. 1.